                                                                        REDACTED VERSION
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                Washington, D.C.

                                PRE-AWARD BID PROTEST

                                                     |
NAVIENT SOLUTIONS, LLC,                              |
                                                     |
       Plaintiff,                                    |       CFC No. __________________
                                                     |
v.                                                   |       Judge _____________________
                                                     |
THE UNITED STATES OF AMERICA,                        |
                                                     |
       Defendant                                     |
                                                     |

                         COMPLAINT FOR INJUNCTIVE RELIEF
                          AND A DECLARATORY JUDGMENT

       Navient Solutions, LLC (f/k/a Navient Solutions, Inc.) ("Navient"), through its

undersigned counsel, brings this pre-award bid protest action against the Defendant, the United

States of America, and states as follows:

                                   NATURE OF THE CASE

       1.      This is a pre-award bid protest action for declaratory and injunctive relief. In

February 2018, the U.S. Department of Education ("ED" or the "agency"), Office of Federal

Student Aid ("FSA"), issued a request for proposals ("RFP") for the FSA Next Generation

Processing and Servicing Environment procurement (the "NextGen") as a two-phase

procurement.1 Only those offerors selected during Phase I are eligible to submit proposals for

Phase II.




1
 Available at
https://www.fbo.gov/index?s=opportunity&mode=form&id=18d38106a0616cc4841d62f15c091
7f9&tab=core&_cview=1 (last visited October 10, 2018).
                                             1
       2.      When issued, the NextGen RFP included nine discrete components. The

language of the RFP indicated that integration among the nine components was a key concern

for ED and critical to the success of the NextGen program. ED did not mention or reserve the

right to cancel or otherwise materially modify individual components prior to award.

       3.      In late August 2018, after Phase I proposals were submitted, but before the Phase

I downselect announcement, the agency modified and amended the procurement and cancelled

NextGen components A, B, and H.

       4.      ED materially changed the RFP terms, scope, and purpose by modifying and

amending the procurement to remove components A, B, and H. Components A, B, and H were

significant portions of the solicitation. The removal of components A, B, and H removed much

of the integration and identity and access management ("IAM") activities, radically changing the

scope and nature of the Phase I solicitation scope of work such that submission of Phase I

responses was based on a fundamentally different scope of work. If prospective offerors had

known of this change before the Phase I proposal due date,




       5.      Removing components A, B, and H so materially changed the Phase I scope of

work that the agency was actually required to cancel the RFP, issue a new RFP reflecting the

agency's revised and modified requirements, and accept new Phase I proposals. In the

alternative, the agency should have amended the RFP and permitted submission of new Phase I

proposals by prospective offerors including those




                                                2
       6.      If the agency had stated its needs in the current manner (i.e., without components

A, B, and H), Navient would have




       7.      As noted above, the Phase I RFP included nine components and an emphasis on

integration between components. Despite this clear acquisition strategy provided to prospective

offerors through the RFP and agency answers to questions, the agency removed significant

components and provided for two of them to be procured under an unrelated limited source

procurement vehicle. The remaining Phase II components are now being managed through

disassociated Phase II solicitations.

       8.      Further, the agency also materially altered the terms, scope, and purpose of the

solicitation by materially changing the requirements for component D. In the Phase I

solicitation, components E and F included "Solution 3.0 business process operations" and

"Solution 2.0 business process operations." Component D included "Solution 2.0 (core

processing, related middleware, and rules engine)." On September 24, 2018, ED issued the

component D RFP for Phase II which includes substantial loan servicing business operations

services, in sharp contrast to the component D scope set forth in the Phase I solicitation.

       9.      If the agency had stated its needs in the current manner (i.e., with the current

modifications to component D), Navient

                                                                                              .

       10.     The changes to component D so materially changed the Phase I scope of work

that the agency was required to cancel the RFP, issue a new RFP reflecting the agency's revised

and modified requirements, and accept new Phase I proposals. In the alternative, the agency



                                                 3
should have amended the RFP and permitted submission of new Phase I proposals by

prospective offerors including those who did not submit as a prime contract offeror for Phase I.

       11.     The Supreme Court of the United States has recognized that "the government

should turn square corners in dealing with the people …." In the procurement context, that

means that federal agencies must strictly adhere to statutory, regulatory and solicitation

requirements advertised to prospective offerors in advance of a solicitation. ED failed to do that

here when it materially changed the solicitation in a manner that prejudiced Navient, a

prospective offeror that is responsible and is also interested in and capable of performing the

procured work, as modified.

       12.     The Defendant, acting through ED, violated material terms of the Competition in

Contracting Act, 41 U.S.C. §§ 3301 et seq. ("CICA"), the Federal Acquisition Regulation

("FAR"), including FAR Part 15 and 15.206, and the terms of the governing solicitation because

ED failed to properly cancel the solicitation and issue a new one based on its revised needs (or,

in the alternative, amend the RFP and re-open the competition for new offerors); improperly

created an unlevel playing field by preventing offerors from submitting Phase I proposals

responsive to the agency's actual needs; placed Navient at a competitive disadvantage; and

otherwise violated fundamental competition requirements in the governing statutes and

regulations. ED's actions are arbitrary, capricious, and lack a rational or reasonable basis.

       13.     Navient brings this action to require the agency to cancel the solicitation, and

issue a new solicitation in accordance with CICA and the FAR, or, in the alternative, to amend

the RFP and permit submission of new Phase I proposals by prospective offerors including those

who did not submit as a prime contract offeror for Phase I.

       14.     Navient is materially prejudiced by ED's actions. But for ED's improper actions

in failing to cancel the solicitation and issue a new solicitation, Navient would have
                                                  4
                                         . In the alternative to cancelling, the agency should

amend the Phase I solicitation, permit prospective offerors to submit new proposals, including

offerors who did not submit proposals as a prime contract offeror for Phase I, and issue new

down-select determinations.

       15.     Navient seeks a permanent injunction and a declaratory judgment. Navient will

suffer irreparable harm if relief is not granted by this Court.

                                                PARTIES

       16.     Navient is a limited liability company organized under the laws of the State of

Delaware, with its principal place of business at 2001 Edmund Halley Drive, Reston, Virginia

20191. Navient is a leading provider of asset management and business processing solutions for

education, healthcare, and government clients at the federal, state, and local levels.

       17.     Defendant is the United States of America, its agents, officers, and employees in

their official capacities, acting through ED.

                                         JURISDICTION

       18.     Jurisdiction in this Court is based on the Tucker Act, 28 U.S.C. § 1491(b)(1).

This case arises out of violations of law and regulation in connection with a procurement.

Navient objects to ED's failure to cancel or amend the Solicitation.

       19.     The remedies sought are authorized by the Tucker Act, 28 U.S.C. § 1491(b)(1),

and the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202.

       20.     Navient has standing to protest as an interested party and has been materially

prejudiced by the agency's improper procurement actions. 28 U.S.C. § 1491. Navient has a

direct economic interest in the protested procurement. Navient is a prospective offeror



                                                   5
but for ED's failure to follow CICA, 20 U.S.C. § 1018a, and the FAR.




                                     STATEMENT OF FACTS

         21.     In June 2009, Navient's parent company, Navient Corporation (formerly Sallie

Mae)2, was one of four companies awarded contracts to service federal student loan portfolio held

by ED. The incentive-based contract had an initial five-year ordering period with an optional five-

year ordering period.




               Among other functions, Navient processes transactions related to FSA student loan

servicing activity, including on-boarding loans, processing payment information, processing

income-driven repayment plan enrollment, and handling borrower inquiries and correspondence,

due diligence, skip-tracing, and deferment and forbearance requests.

         22.                                                                                  .



2
    In 2014, Navient successfully completed a separation from Sallie Mae. This separation




                                                  6
       23.     On February 20, 2018, ED issued the NextGen solicitation through FedBizOpps.

The RFP was issued because "the Government seeks to implement a flexible, world-class

financial solution to leverage in supporting its citizens."

       24.     The RFP provided for a two-phased procurement, stating:

               This is Phase I of a two-phase source selection in accordance with
               20 U.S.C. 1018a(d) and ED Acquisition Regulation (EDAR) (48
               C.F.R.) 3415.302-70(b).

       25.     The agency subsequently issued five modifications to the RFP, with Amendment

005 issued on March 29, 2018. Phase I proposals were due on April 18, 2018.

       26.     The solicitation requested a single integrated solution that included nine

components: Component A: Enterprise-wide digital platform and related middleware;

Component B: Enterprise-wide contact center platform, customer relationship management

("CRM"), and related middleware; Component C: Solution 3.0 (core processing, related

middleware, and rules engine); Component D: Solution 2.0 (core processing, related middleware,

and rules engine); Component E: Solution 3.0 business process operations; Component F:

Solution 2.0 business process operations; Component G: Enterprise-wide data management

platform; Component H: Enterprise-wide IAM; and Component I: Cybersecurity and data

protection.

       27.     The agency's directions to potential offerors were expressly stated in the RFP and

agency answers to bidder questions ("Q&A"). Offerors were allowed to submit proposals for

one or more of the nine components. See RFP at page 23 (noting offerors could submit

responses "for an individual, multiple, or all component(s)").

       28.     While offerors were free to submit proposals for one or more of the components,

the agency viewed integration capabilities as critical. The RFP (at page 10) provided that



                                                 7
integration among components was a key concern and was critical to the success of the NextGen

program:

               Components will be subject to overarching constraints including:

               Integration: Solutions must include features to allow them to
                  easily integrate with NextGen, other FSA [Federal Student
                  Aid] systems, and other third-party solutions. All vendors will
                  also be responsible for taking the steps necessary to connect
                  their solution(s) with other components of NextGen and FSA's
                  existing systems where necessary to realize the goals outlined
                  in Section III.

       29.     Potential offerors were encouraged to deliver comprehensive solutions that

offered an integrated approach that addressed all of the components. The solicitation included

evaluation factors that focused on minimizing risk, reducing costs, integration, and ability to

integrate. These evaluation factors meant that a single integrated solution – versus a disparate,

uncoordinated component-based solution – would best meet and exceed the evaluation criteria

and meet the agency's needs.

       30.     Considering the RFP's focus on integration among the components,




       31.




                                                 8
       35.       On August 27, 2018, well after submission of Phase I proposals, the agency

issued a modification through FedBizOpps cancelling component A, Enterprise-wide digital

platform and related middleware; and component B, Enterprise-wide contact center platform,

customer relationship management ("CRM"), and related middleware.

       36.       On August 29, 2018, the agency announced it would obtain the requirements of

components A and B through a different contracting vehicle, and ED issued a Request for

Quotation ("RFQ") under the CIO-SP3 contract vehicle. This removed components A and B

from the full and open RFP and placed them on a limited source contracting vehicle.

       37.       After the Phase I proposals were submitted, ED materially changed the RFP terms

and scope by modifying the solicitation to remove components A, B, and H. The removal of

components A, B, and H removed much of the integration and IAM activities and radically

changed the scope and nature of the Phase I solicitation. Without components A, B, and H, the

RFP provided for a much smaller scope of work with less emphasis on overall integration. The

Phase I proposals were therefore based on a fundamentally different scope of work than the

current scope.

       38.       On September 7, 2018, Navient submitted a letter to the ED Contracting Officer

requesting that ED amend the solicitation and re-open the procurement based on material

changes to the RFP. Navient's letter stated in relevant part:




                                                10
           39.   On September 24, 2018, ED responded to Navient's September 7, 2018 letter,

stating:




                                                11
          40.    On September 24, 2018, ED posted notice of its down selection for Phase I.

          41.    On September 24, 2018, the agency also issued the Phase II solicitations for

components C, D, E and F. The Phase II solicitation for component D included a materially

different scope than was included for component D in the Phase I solicitation.

          42.    In the Phase II solicitations, ED materially altered the scope of the requirements

of component D by including substantial loan servicing business operations services in

component D that are also included in components E and F. ED also changed the functional

scope of component C.

          43.    The following table illustrates the changes between Phases I and II for component

C3 :

               Phase I RFP Reference                            Phase II RFP Reference
    Component C, Page 13: "Solution 3.0 should      Not found
    serve as the environment for FSA's new
    customers and will provide the technical
    systems necessary to service loans for
    customers with the loans and repayment plans
    that FSA offers today"
    Not found                                       Component C, Page 4: "FSA envisions the
                                                    Future State Core Platform addressing
                                                    functions across the full student aid lifecycle,
                                                    from application to payoff or default."
    Not found                                       Component C, Page 5, C.2.3.b: "Application
                                                    and eligibility: Solution will collect and
                                                    process applications for student aid based on
                                                    eligibility rules.
                                                       Solution shall track application status from
                                                    application start to completion and detail
                                                    rationale for rejections or declines.
                                                       Solution shall allow for application
                                                    changes or entry errors to be easily fixed by
                                                    applicant, FSA, partners (e.g.,
                                                    schools), or designated vendors.


3
 The Phase II RFP for component C is available at:
https://www.fbo.gov/spg/ED/FSA/CA/91003118R0023/listing.html (last visited October 10,
2018).
                                             12
                Phase I RFP Reference                            Phase II RFP Reference
                                                        Solution shall enable as needed changes to
                                                     eligibility rules without requiring major
                                                     system overhauls and at no cost."
    Not found                                        Component C, Page 5, C.2.3.c: "Origination
                                                     and disbursement: Solution will execute
                                                     processes to originate and disburse student aid
                                                     programs (e.g., Direct Loans, Pell Grants,
                                                     TEACH Grants) according to respective
                                                     policies and rules for approved students/
                                                     borrowers.
                                                        Solution shall receive and process
                                                     origination and disbursement data from Title
                                                     IV Eligible Higher Education
                                                     Institutions.
                                                        Solution shall reconcile and report on Title
                                                     IV funds disbursed at a school and program
                                                     level.
                                                        Solution shall interface with FSA and other
                                                     third-parties (e.g., schools, Treasury, IRS,
                                                     other vendors)."

          44.     The following table illustrates the changes between Phases I and II for component

D4:

               Phase I RFP Reference                             Phase II RFP Reference
    Component D, Page 15: "Where resources are       Not found
    needed for operational functions, Solution 2.0
    will provide mechanisms for the Solution 2.0
    business process operations solution
    (Component F) to operate within the Solution
    2.0 system boundaries."
    Not found in Component D                         Component D, C.3.3.c: "Imaging, printing,
                                                     and mailing: Solution will receive, image, and
                                                     route servicing-related physical mail to the
                                                     appropriate destination and will also be
                                                     responsible for all printing and outbound mail
                                                     needs. Solution will also provide tracking of
                                                     and reporting on outbound mail items.
                                                     Solution will identify cost efficiency
                                                     opportunities and work with FSA to


4
 The Phase II RFP for component D is available at:
https://www.fbo.gov/spg/ED/FSA/CA/91003118R0022/listing.html (last visited October 10,
2018).
                                             13
          Phase I RFP Reference                Phase II RFP Reference
                                   implement changes to processes and practices
                                   (e.g., statement or envelope design).
                                   ─ Solution shall enable the Customer
                                   Communications and Outreach and Contact
                                   Center Support solutions to
                                   submit and track outbound print and mail
                                   requests.
                                   ─ Solution shall image and index inbound
                                   mail, including physical checks, and provide
                                   access or visibility to the
                                   images and metadata to other components."
Not found in D                     Component D, C.3.3e: "Transitional business
                                   process operations: Solution will provide
                                   transitional business process solutions until
                                   the future state business process operations
                                   (responsible for contact center support,
                                   student aid back-office processing) are fully
                                   implemented or as otherwise determined by
                                   FSA.
                                   ─ Solution shall provide transitional contact
                                   center support to respond and resolve inbound
                                   servicing customer inquiries across multiple
                                   channels.
                                   o Solution shall continue using its own
                                   technical infrastructure to enable the contact
                                   center, including the contact center technical
                                   backbone, CRM, agency desktop solution,
                                   etc.
                                   ─ Solution shall care for outbound
                                   communications currently handled by existing
                                   servicers or as determined by FSA.
                                   ─ Solution shall efficiently execute
                                   transitional student aid back-office processing
                                   activities that cannot be automated. These
                                   tasks will include, but are not limited to, the
                                   review, validation, and processing associated
                                   with enrollment, applications, and requests for
                                   various borrower programs and loan status
                                   adjustments.
                                   ─ Solution shall assist with financial
                                   reporting, reconciliation, and audit functions.
                                   ─ Solution shall conduct error and dispute
                                   resolution investigation and processing.




                                  14
          45.     The following table illustrates the changes between Phases I and II for

components E and F5:

                Phase I RFP Reference                          Phase II RFP Reference
                                                     Not found in the EF RFP
    Component E, Page 16: "Customer
    engagement and outreach
       – For customers whose loans sit on
         Solution 3.0 (Component C), this
         vendor(s) will print and mail all
         servicing-related materials.
       – A single vendor will be responsible
         for processing inbound servicing-
         related physical mail and route it to
         the appropriate destination for both
         Solution 3.0 (Component C) and
         Solution 2.0 (Component D)."
                                                     Not found in the EF RFP
    Component F, Page 18: "Customer
    engagement and outreach: The solution will
    develop and execute proactive outbound
    engagement campaigns to achieve FSA's
    goals, based on a deep understanding of
    customer needs, for Solution 2.0
    (Component D) loan customers.

          46.     These changes materially alter the procurement scope of work. The agency's

actions materially shifted away from a focus on integration among the various components such

that two components are being procured under an unrelated limited source procurement vehicle

and the remaining components are now being managed through disassociated Phase II

solicitations. If Navient had known of these changes at the time of proposal submission for

Phase I, Navient,




5
 The Phase II RFP for components E-F is available at:
https://www.fbo.gov/spg/ED/FSA/CA/91003118R0024/listing.html (last visited October 10,
2018).
                                             15
       47.      If injunctive relief is not granted, Navient will suffer immediate, substantial and

material harm that cannot be redressed through other Court action.

       48.      Navient has no adequate remedy at law to prevent or correct the irreparable harm

that has and will occur.

       49.      Navient has expended significant time, money, and resources

           for preparing a Phase I response to a solicitation that has been materially altered.

       50.      Navient is at a competitive disadvantage by being required to bid based on unduly

restrictive requirements that do not represent the agency's needs as they have now become

known. Navient's competitive disadvantage will lead to loss of revenue, loss of profits, loss of

employees, loss of business opportunities, and damage to its business reputation if relief is not

granted.

       51.      But for ED's failure to cancel and re-solicit, or in the alternative, to amend and re-

open for new Phase I proposals, Navient would have

                     In addition, Navient would have

                  . Given that components



                                                   Given that Navient was




       52.      ED's improper failure to cancel (or, in the alternative, amend) the RFP has

resulted in irreparable harm to Navient



                                                                                       is not

sufficient to mitigate or remedy the harm since
                                                  16
       53.     Navient's role in the narrower redefined RFP, absent a cancellation or

amendment, will lead to lost revenue and profits, damage to its reputation, inability to include

this work for past performance references on procurements

                          .

       54.     Navient has suffered irreparable injury by the loss of the opportunity to compete

on a level playing field for the services being acquired through the NextGen solicitation. ED

failed to properly cancel the solicitation and issue a new one based on its revised needs (or

otherwise amend and re-open for proposals from all prospective offerors); improperly created an

unlevel playing field by preventing offerors from submitting Phase I proposals responsive to the

agency's actual needs; placed Navient at a competitive disadvantage; and otherwise violated

fundamental competition requirements in the governing statutes and regulations.

       55.     ED will suffer no comparable injury from the granting of the injunctive relief

requested. Properly conducting the procurement and allowing offerors, including Navient, to

submit proposals based on the agency's actual needs will benefit ED, the borrowers, and

taxpayers.

       56.     There is no harm to the government or other parties to this procurement resulting

from the proper enforcement of procurement laws and regulations as sought by Navient. Navient

is ready, willing and able to provide the services being procured.

       57.     There is also no harm to the public. It is beyond doubt that the public's interest

lies in its ability to have faith in the procurement process and for offerors to receive an effective



                                                  17
remedy when the government violates those rules. A level playing field is at the heart of the

federal procurement process.

                                   GROUNDS OF PROTEST

                             COUNT I –
   GIVEN THE REMOVAL OF COMPONENTS A, B, AND H, ED WAS REQUIRED
   TO CANCEL THE RFP IN LIGHT OF THE MATERIAL CHANGES OR IN THE
       ALTERNATIVE, ED WAS REQUIRED TO AMEND AND RE-OPEN

         58.   Plaintiff incorporates by reference paragraphs 1-57.

         59.   ED's failure to cancel the RFP violated CICA and the FAR and is arbitrary,

capricious, and lacks a reasonable basis.

         60.   ED's removal of components A, B, and H significantly modified the Phase I

solicitation scope of work, removing much of the integration and IAM activities where the

agency had not reserved or specifically mentioned that possibility in the initial RFP such that

Navient, and other potential bidders, did not nor could not have anticipated that change.

         61.   Agencies are required to obtain full and open competition using procedures

consistent with CICA and the FAR. 41 U.S.C. § 3301(a). When the solicitation was originally

issued in February 2018, the agency determined to meet CICA's full and open competition

requirements by using a two-phase source selection procedure as authorized by 20 U.S.C. §

1018a.

         62.   Once the agency substantially changed the requirements by removing components

A, B, and H, the agency's actions were contrary to CICA and the FAR. In instances like this, the

FAR requires the agency to cancel the solicitation and issue a new one. FAR 15.206(e) ("If, in

the judgment of the contracting officer, based on market research or otherwise, an amendment

proposed for issuance after offers have been received is so substantial as to exceed what

prospective offerors reasonably could have anticipated, so that additional sources likely would

                                                18
have submitted offers had the substance of the amendment been known to them, the contracting

officer shall cancel the original solicitation and issue a new one, regardless of the stage of the

acquisition.").

        63.       ED also violated CICA and the FAR by failing to conduct market research once it

determined to eliminate components A, B, and H. If ED had conducted any reasonable market

research it would have found that Navient and other prospective offerors were interested and

capable of responding to the materially changed requirements in different capacities.

        64.




        65.       Moreover, 20 U.S.C. § 1018a requires, in relevant part for the first phase, that the

agency provide "[a] general description of the scope or purpose of the procurement that provides

sufficient information on the scope or purpose for sources to make informed business decisions

regarding whether to participate in the procurement."

        66.       By removing components A, B, and H, the agency materially changed the

"sufficient information on the scope or purpose for sources to make informed business decisions

regarding whether to participate in the procurement." The agency's down select decisions for



                                                   19
Phase I are based on insufficient information provided in Phase I for those sources to decide

whether and how to participate.

       67.      Further, the agency's actions in removing components A and B and seeking to

obtain those requirements through an RFQ issued under CIO-SP3 (issued August 29, 2018)

further violate 20 U.S.C. § 1018a because reissuing these two requirements under a different

procurement subverts the agency's responsibilities to select vendors who submitted responses

under Phase I to continue to Phase II. The agency's actions materially altered the procurement

scope. The agency's actions materially shifted away from a focus on integration among the

various components such that two components are being procured under an unrelated limited

source procurement vehicle and now the remaining components are now being managed through

disassociated Phase II solicitations.

       68.      ED's actions prevent offerors from competing on a level playing field.

       69.      If Navient had known that components A, B, and H were not part of the

procurement –

                             – and that the agency was not focused on integration and IAM,

Navient would have                                                             .

       70.      In other words, Navient

                                                                  . A new solicitation would also

likely permit additional contractors to compete for the procurement.

       71.      The change in scope of the Phase I solicitation significantly affects



       72.      The removal of components A, B, and H exposes Navient to risk that




                                                 20
                          .

       73.     In the alternative, under FAR 15.206, the agency should amend the solicitation to

formally remove components A, B, and H in accordance with the agency's modified and revised

needs, amend the RFP to allow prospective offerors, including new offerors, to submit Phase I

proposals based on those revised needs, and make new Phase I down selections.6

       74.     ED's failure to cancel (or, in the alternative, to amend) the RFP required offerors

to submit Phase I proposals that are not based on the agency's actual needs and places Navient at

a competitive disadvantage.

       75.     Navient is materially prejudiced by ED's failure to cancel the RFP and issue a

new RFP based on its significantly revised needs and ED's violation of the governing statutes

and regulations. If ED had properly evaluated its needs, ED would have cancelled the RFP,

issued a new RFP,                                                             , and that

information would have been considered during the Phase I and Phase II evaluations.

       76.     ED's failure to cancel (or, in the alternative, to amend) the RFP is therefore

arbitrary, capricious, and unreasonable, and otherwise violates applicable federal procurement

laws and regulations.




6
  Navient's interpretation of the solicitation requirements is the only reasonable interpretation.
Given the agency's repeated stress on integration among the components as a key concern and as
critical to the success of the NextGen procurement, Navient had no reason to believe the agency
would remove much of the integration and IAM components. To the extent there is more than
one reasonable interpretation of the RFP language, however, the RFP includes a latent ambiguity
that must be corrected through a new solicitation.
                                                   21
                               COUNT II –
         GIVEN THE SIGNIFICANT MODIFICATIONS TO COMPONENT
            D FOR PHASE II PROPOSALS, ED WAS REQUIRED TO
      CANCEL THE RFP IN LIGHT OF THE MATERIAL CHANGES OR IN THE
         ALTERNATIVE, ED WAS REQUIRED TO AMEND AND RE-OPEN

         77.   Plaintiff incorporates by reference paragraphs 1-76.

         78.   Navient was



                                                                                    , did not nor

could not have anticipated those changes and addition of some requirements from one

component to another.

         79.   Agencies are required to obtain full and open competition using procedures

consistent with CICA and the FAR. 41 U.S.C. § 3301(a). When the solicitation was originally

issued in February 2018, the agency determined to meet CICA's full and open competition

requirements by using a two-phase source selection procedure as authorized by 20 U.S.C. §

1018a.

         80.   Once the agency substantially changed the scope by adding requirements to

component D for Phase II that had previously been within the scope of components E and F, the

agency's actions were contrary to CICA and the FAR. In instances like this, the FAR requires

the agency to cancel the solicitation and issue a new one. FAR 15.206(e).

         81.   Navient, and other prospective offerors, would



                                     . Navient's, and likely other prospective offerors', proposal

would have




                                               22
          82.   Moreover, 20 U.S.C. § 1018a requires, in relevant part for the first phase, that the

agency provide "[a] general description of the scope or purpose of the procurement that provides

sufficient information on the scope or purpose for sources to make informed business decisions

regarding whether to participate in the procurement."

          83.   By materially changing component D, the agency materially changed the

"sufficient information on the scope or purpose for sources to make informed business decisions

regarding whether to participate in the procurement." The solicitation did not contain the true

and correct agency needs and put potential offerors at a competitive disadvantage.

          84.   ED's actions prevent offerors from competing on a level playing field.

          85.   If Navient had known that component D was going to be significantly altered

Navient would have                        .

          86.   In other words, Navient would

                                                                  . A new solicitation would also

likely permit additional contractors to compete for the procurement.

          87.   The change in scope of component D for the Phase II solicitations significantly

affects                                                       .

          88.   In the alternative, under FAR 15.206, the agency should amend the Phase I

solicitation in accordance with the agency's modified and revised needs, amend the RFP to allow

prospective offerors, including new offerors, to submit Phase I proposals based on those revised

needs, and make new Phase I down selections.

          89.   ED's failure to cancel (or, in the alternative, to amend) the RFP required offerors

to submit Phase I proposals that are not based on the agency's actual needs and places Navient at

a competitive disadvantage.



                                                 23
       90.     Navient is materially prejudiced by ED's failure to cancel the RFP and issue a

new RFP based on its significantly revised needs and ED's violation of the governing statutes

and regulations. If ED had properly evaluated its needs, ED would have cancelled the RFP,

issued a new RFP, Navient would have                                          , and that

information would have been considered during the Phase I and Phase II evaluations.

       91.     ED's failure to cancel (or, in the alternative, to amend) the RFP is therefore

arbitrary, capricious, and unreasonable, and otherwise violates applicable federal procurement

laws and regulations.

                                        COUNT III –
                                    INJUNCTIVE RELIEF

       92.     Plaintiff incorporates by reference paragraphs 1-91.

       93.     ED's actions constitute a clear and prejudicial violation of CICA, 20 U.S.C. §

1018a, and the FAR, and are otherwise arbitrary and unreasonable.

       94.     ED's actions also violate the requirement that those who do business with the

government be treated on a fair and consistent basis.

       95.     ED's failure to cancel the solicitation and issue a new solicitation that properly

reflects the agency's actual needs is arbitrary, capricious, and without a rational basis because ED

failed to allow offerors the opportunity to submit Phase I proposals based on the agency's actual

needs; improperly seeks to procure components A and B through a different procurement

vehicle; materially altered component D for Phase II

                                                         and otherwise violated fundamental

competition requirements in the governing statutes and regulations.

       96.     Navient will meet its burden to show injunctive relief is necessary. Navient will

demonstrate success on the merits. Navient has and will continue to suffer irreparable and

                                                24
immediate injury unless injunctive relief is issued. The continued injury to Navient outweighs

any damage to the ED. Injunctive relief will serve and not adversely affect the public's interest.

       97.     ED's actions, as set forth more fully above, are arbitrary, capricious, an abuse of

discretion, and otherwise not in accordance with law. ED's actions constitute a clear violation of

applicable statutes and regulations.

       98.     Navient is materially prejudiced by ED's improper actions and ED's failure to

follow established procedures, laws and regulations.

       99.     ED and its instrumentalities will suffer no injury, loss or inconvenience by the

issuance of an injunction by this Court. To the contrary, ED, the public, and Navient will benefit

from proper enforcement of the acquisition laws.

                                      COUNT IV –
                                DECLARATORY JUDGMENT

       100.    Plaintiff incorporates by reference paragraphs 1-99.

       101.    ED's actions are contrary to CICA, 20 U.S.C. § 1018a, and the FAR and are

otherwise arbitrary and unreasonable.

       102.    A declaratory judgment addressing proper enforcement of the applicable laws and

regulations will provide a conclusive and practical resolution of this controversy.

                                       PRAYER FOR RELIEF

       WHEREFORE, Navient respectfully requests this Court to enter judgment in Navient's

favor and against Defendant, and to provide the following relief:

       1.      A judgment declaring that ED's failure to cancel or amend the solicitation is

arbitrary, capricious, an abuse of discretion, and otherwise violates the applicable federal

procurement laws and regulations, and 20 U.S.C. § 1018a.




                                                 25
       2.      Permanent injunctive relief requiring ED to cancel the RFP or, in the alternative,

amend the RFP and permit proposals from new offerors for Phase I.

       3.      Permanent injunctive relief requiring ED to issue a new RFP based on the

agency's actual needs, and allowing offerors the opportunity to submit Phase I proposals based

on those revised needs (or, in the alternative, amend the RFP and permit proposals from new

offerors for Phase I).

       4.      Permanent injunctive relief prohibiting ED from procuring these FSA processing

and servicing environment services under the current RFP unless ED cancels or, in the

alternative, amends the RFP and permits proposals from new offerors for Phase I.

       5.      Continuing jurisdiction over this case to ensure compliance with the Court's

mandate.

       6.      An award to Plaintiff of costs, including bid and proposal costs and reasonable

attorneys' fees as damages for the failure to cancel, pursuant to CICA, 28 U.S.C. § 1491; 28

U.S.C. §§ 2201 and 2202; and 28 U.S.C. §§ 1920 and 2412.

       7.      Such other relief as the Court deems just and equitable.

                                             Respectfully submitted,

Date: October 31, 2018                       By: /s/ Jonathan D. Shaffer
                                                 Jonathan D. Shaffer (jshaffer@smithpachter.com)
                                                 SMITH PACHTER MCWHORTER PLC
                                                 8000 Towers Crescent Drive, Suite 900
                                                 Tysons Corner, Virginia 22182
                                                 Tel: (703) 847-6300
                                                 Fax: (703) 847-6312
                                                 Counsel of Record for Plaintiff
                                                Navient Solutions, LLC

Of Counsel
Mary Pat Buckenmeyer (mbuckenmeyer@smithpachter.com)
Nora K. Brent (nbrent@smithpachter.com)
SMITH PACHTER MCWHORTER PLC

                                                26
                               CERTIFICATE OF SERVICE

       I certify that I have caused a true and accurate copy of Navient Solutions, LLC's

Complaint to be delivered by the delivery method indicated below on this 31st day of October

2018 to the following:

       United States Department of Justice (via electronic mail)
       Commercial Litigation Branch
       1100 L Street, NW, 8th Floor
       Washington, DC 20530
       Tel: (202) 616-0475; Fax: (202) 305-7644
       Email: nationalcourts.bidprotest@usdoj.gov

       FSA Acquisitions Servicing Team
       U.S. Department of Education
       Union Center Plaza, Rm. 91F1
       830 First Street, NE
       Washington, DC 20202-5405
       Email: MPDSETeam@ed.gov

       Sara Falk (via electronic mail)
       United States Department of Education
       Office of the General Counsel
       400 Maryland Avenue, SW
       Room 6C157
       Washington, D.C. 20202-2110
       Tel: (202) 453-6341; Fax: (202) 401-9528
       Email: Sara.Falk@ed.gov

       David R. Pehlke (via electronic mail)
       United States Department of Justice
       Civil Division
       Post Office Box 480
       Ben Franklin Station
       Washington, D.C. 20044
       Tel: (202) 307-0252; Fax: (202) 353-0461
       Email: david.r.pehlke@usdoj.gov


                                                    /s/ Jonathan D. Shaffer
                                                    Jonathan D. Shaffer
